DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 6 of claim 1 recited “the second fluorescent layer have comprise”  Examiner recommends deleting “have” or “comprise”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al. (US 2016/0062023).
Itoh discloses a lighting apparatus comprising:
(1) regarding Claim 1:
	a LED module (22A, 22B, 22C or 22G), comprising a first LED chip (16), a second LED chip (16), a first fluorescent layer (17, 18), a second fluorescent layer (17, 19) and a package frame (23), wherein the first LED chip and the second chip are respectively disposed at a first area and a second area of the package frame (23 in Figs 5a, 6, 8, 10 and 29a), the first fluorescent layer covers the first area (16), the second fluorescent layer covers the second LED chip (16), the first fluorescent layer and the second fluorescent layer have comprise different types of fluorescent materials (18 is red phosphor and 19 is green phosphor [0072],[0075]); and a driver (1 in Fig 4) for generating a driving current supplied to the LED module (22A-C, 22G) so that the LED module emits a first light above the first area (R+B) and a second light above the second area (G+B) for generating a mixed light by the first light and the second light (R+G+B).
(2) regarding Claim 2:
	wherein the first LED chip and the second LED chip are the same type of LED chip (16).
(3) regarding Claim 3:
	wherein the first LED chip and the second LED chip are blue light LED chips ([0035]).
(4) regarding Claim 4:
	wherein the first fluorescent layer is red fluorescent layer and the second fluorescent layer is green fluorescent layer ([0088]).
(5) regarding Claim 5:
	wherein a first excitation wavelength of the red fluorescent layer is between 350 to 600nm ([0072]), and a second excitation wavelength of the green fluorescent layer is between 350-530nm ([0075]).
(6) regarding Claim 6:
	wherein there is an opaque layer to isolate the first fluorescent layer and the second fluorescent layer ([0102]).
(7) regarding Claim 7:
	wherein the first LED chip and the second LED chip are separately connected to the driver to be controlled by the driver separately (See Fig 4).
(8) regarding Claim 8:
	wherein a first output intensity of the first LED chip is different from a second output intensity of the second LED chip ([0171]).
(9) regarding Claim 9:
	wherein the driver controls and adjusts the first output intensity and the second output intensity to generate different required mixed lights ([0072], [0075]).
(10) regarding Claim 10:
	wherein there are multiple first LED chips disposed at the first area of the package frame (See 22 in Fig 7).
(11) regarding Claim 11:
	wherein the package frame has two isolated pads for respectively mounting at least one of the multiple first LED chips ([0017]).
(12) regarding Claim 12:
	further comprising a red LED module for emitting a red light ([0072]), a blue LED module for emitting a blue light ([0069]) and a green LED module for emitting a green light ([0075]), wherein the driver controls the red light, the blue light and the green light to mix with the mixed light for a required parameter ([0005]).
(13) regarding Claim 13:
	wherein the driver has a first adjusting circuit for controlling and adjusting currents separately supplied to the first LED chip and the second LED chip, and the driver has a second adjusting circuit for controlling and adjusting currents separately supplied to the red LED module, the blue LED module and the green LED module ([0005]-adjusting equipment, [0083]).
(14) regarding Claim 14:
	further comprising a white LED module for generating a white light with a white color temperature to be mixed with the mixed light for adjusting an overall color temperature ([0004]).
(15) regarding Claim 15:
	wherein there are a plurality of the LED modules, each first LED chip of the plurality of the LED modules are connected in series as a first series to the driver, each second LED chip of the plurality of the LED modules are connected in series a second series to the driver, the driver controls the first series and the second series separately ([0063]).
(16) regarding Claim 16:
	wherein the driver controls the first LED chip and the second LED chip separately by reference to a required color rendering parameter ([0083]).
(17) regarding Claim 17:
	wherein the driver stores multiple control settings, each control setting is corresponding to one required color rendering parameter optimized for a corresponding object type ([0080], [0083] PWM signals).
(18) regarding Claim 18:
	wherein the object type is assigned by an external device by sending a wireless command to the driver ([0002]-it is well known that LCD televisions are controlled wirelessly by a remote control).
(19) regarding Claim 19:
	wherein the object type is selected by manually operating a switch on a housing of the lighting apparatus ([0002]).
(20) regarding Claim 20:
	wherein the package frame has a first reflector structure and a second reflector structure, the first reflector structure is disposed on the first area for filling the first fluorescent layer, the second reflector structure is disposed on the second area for filling the second fluorescent layer, the first reflector structure is isolated from the second reflector structure ([0068]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844